Continued Examination Under 37 CFR 1.114
1.	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 12/17/2020 has been entered. Claims 15-18, 20-21 & 23-28 remain pending in the application wherein claim 15 is the only sole pending claim in independent form. Claim 15 was amended. 

2.	The text of those sections of Title 35, U.S.C. code not included in this action can be found in the prior Office Action issued on 06/16/2020.

Notice of Pre-AIA  or AIA  Status
3.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Election/Restrictions
4.	Claim(s) 15-17, 20-21 & 23 are allowable. The restriction requirement between species II-1A & II-1B, as set forth in the Office action mailed on 02/07/2020 and between species II-2A & II-2B and species II-3A, II-3B & II-3C, as set forth in the Office action mailed on 06/16/2020 has been reconsidered in view of the allowability of claims to the elected invention pursuant to MPEP § 821.04(a). The restriction requirement is hereby withdrawn as to any claim that requires all the limitations of an allowable claim. Specifically, the restriction requirement of 02/07/2020 & 06/16/2020 is partially withdrawn. Claim 18 & 24-28, directed to species II-1B, II-2B, II-3B & II-3C are no longer withdrawn from consideration because the claims require all the limitations of an allowable claim. However, claims 1-14, directed to a member, remain withdrawn from consideration because they do not all require all the limitations of an allowable claim. Further, claims 1-14 have been cancelled by Applicant in Applicant's submission filed on 03/31/2020.
In view of the above noted withdrawal of the restriction requirement, applicant is advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application. Once a restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.

Claim Rejections
5.	The claim rejections under AIA  35 U.S.C. 103 as obvious over Ooya et al. (US 2012/0214313 A1) and Maeda et al. (US 2007/0248832 A1) of claims 15, 17, 20 & 23 are withdrawn per amendments of claim 15.

withdrawn per amendments of claim 15.

7.	The claim rejections under AIA  35 U.S.C. 103 as obvious over Ooya et al. (US 2012/0214313 A1), Maeda et al. (US 2007/0248832 A1) and Urakawa et al. (US 2009/0151870 A1) of claim 21 are withdrawn per amendments of claim 15.

8.	Support for these amendments can be found in the instant application US PG-Pub. 2018/0350567 A1: [0024]; [0034]-[0037]; fig. 1-2.

Reasons for Allowance
9.	Claims 15-18, 20-21 & 23-28 are allowed.
The following is an examiner’s statement of reasons for allowance: 
The invention of independent claim 15 recites “A plasma processing apparatus comprising: 
a processing vessel; 
a mounting base disposed in the processing vessel; 
an upper electrode provided at an upper part of the processing vessel; 
a cylindrical first member provided around the upper electrode; and 
a second member of a ring shape provided on a bottom surface of the first member, the second member being provided outside the mounting base in a radial direction, 

a part of a surface of the second member exposed to the plasma in the processing vessel is covered with a coating layer including cobalt.” The closest prior art of record Ooya et al. (US 2012/0214313 A1), does not teach nor suggest “a second member of a ring shape provided on a bottom surface of the first member, the second member being provided outside the mounting base in a radial direction” as in the context of independent claim 15. Further, no other prior art was located that fairly suggested the claimed invention in whole or in part, along with the requisite motivation for combination, to anticipate or render the claimed invention obvious.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
10.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jethro M Pence whose telephone number is (571)270-7423.  The examiner can normally be reached on M-TH 8:00 A.M. - 6:30 P.M..
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dah-Wei D. Yuan can be reached on 571-272-1295.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/JETHRO M. PENCE/Primary Examiner, Art Unit 1717